 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.TheRespondent is, and at all times material herein has been,engaged in com-merce within the meaning of Section 2(6) and(7) of the Act.2. InternationalLadies Garment Workers Union, Local 601, AFL-CIO,and TheManuela Co.,Employees Grievance Committee,are labor organizations within themeaning of Section2 (5) of the Act.3.TheRespondent did not in violation of Section 8 (a) (1) ofthe Act threatenits employeeswiththe closing of its plant in the event theUnionsuccessfully or-ganized its employees;request each of its employees to indicate by a show of handswhetheror not he desiredthe Unionto represent him for collective-bargaining pur-poses; nor unlawfully interrogate its employees concerning their union desires andactivities.4.TheRespondent did not, in violation of Section 8(a)(1) or(2) of the Act,initiate,sponsor,assist,or supportThe Manuela Co., EmployeesGrievance Com-mittee, as alleged in the complaint.RECOMMENDATIONUpon the basis of the foregoing findings of fact and conclusions of law, I recom-mend that the complaint herein be dismissed.Henry I. Siegel Co., Inc.andAmalgamated Clothing Workersof America,AFL-CIO.CasesNos. 26-CA-1256, f6-CA-1304,and 26-CA-1371. June 28, 1963DECISION AND ORDEROn April 15, 1963, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommended dis-missal of those allegations of the complaint.Thereafter, the Respond-ent and the Charging Party filed exceptions to the Intermediate Re-port and supporting briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report and the entire record in this case, including the excep-tions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the additions andmodifications noted below.'1The Trial Examiner found in effect, and we agree, that in the circumstances describedby,him at Respondent's Bruceton plant, Respondent made "demands"for pretrial employee143 NLRB No. 38. HENRY I. SIEGELCO., INC.387ORDERThe Boardadopts asitsOrder the TrialExaminer's RecommendedOrder, with the modification noted below.'affidavits Inhibitive of an effective Board investigation within the intendment ofHiltonCredit Corporation,137 NLRB 56We also agree with the Trial Examiner's conclusionthat, by obtaining copies of such pretrial Board affidavits, which Respondent actually didin some instances, Respondent violated Section 8(a) (1)However, as clearly indicated IntheHiltoncase, It is the demand for such affidavits which interferes with the Board'sefforts to secure vindication of employees' statutory rights and thus interferes with theenjoyment of such rights in violation of Section 8(a) (1), without regard to whether suchdemands are successful.And this is so particularly in a situation as here where employeesare instructed prior to giving such affidavits to obtain copies for delivery to the employer.Accordingly, we find further that even in those instances where Respondent attempted tobut was unsuccessful in obtaining pretrial affidavits, its demands therefor violated Sec-tion 8(a) (1).As Respondent's interrogation of employees at the Bruceton plant was not for anylegitimate purpose, and as it occurred in a context of other unfair labor practices, we re-ject Respondent's contention that such interrogation was lawful underBlue Flash Express,Inc.,109 NLRB 591. SeeP-M Garages, Inc., et al.,139 NLRB 987;Brownwood Manu-facturing Company,140 NLRB 1027.The Board will honor a settlement agreement and will not set it aside unless there Is abreach of the agreement or a subsequent independent violation of the Act by the parties tothe agreement.Lincoln Bearing Company,133 NLRB 1069, 1073, 1074, and cases citedThere is no contention of any breach of the settlement agreement with respect to Respond-ent's Trezevant plant or of a subsequent independent violation there, and we concur inthe Trial Examiner's finding that the record does not establish sufficient interrelationship between the Bruceton and Trezevant plants to establish an integrated enterprise.Accordingly, we also concur in his conclusion that no basis exists for setting aside thesettlement agreement and litigating alleged presettlement unfair labor practices atTrezevant because of the polstsettlement unfair labor practices at Bruceton.For similarreasons, we also adopt the Trial Examiner's recommendation that the Order and postingof the notice apply only to the Bruceton plant where the violations found herein occurred.Chairman McCulloch and Member Rodgers do not, as did the Trial Examiner, findSuperintendentHurt's statements to employee Dorothy Brendon violative of Section8(a) (1), because they were made in response to Brendon's questions and were not, in theirview, clearly a threat to her job security.They likewise do not find, as did the TrialExaminer, that the speech to the employees by supervisor Sam Siegel at his home in earlyOctober, considered in its entirety, contained such threats of economic loss as to constituteinterference, restraint, and coercion In violation of Section 8(a) (1),Member Fanningagrees with the Trial Examiner that a query by Brendon to her employer as to the con-sequences of joining a union did not "privilege nor mitigate" a threat of reprisal in re-sponse, and that there was a clear threat here ; and also agrees with the Trial Examinerthat part of Siegel's speech contained a clear threat of layoff rather than an "economicprediction" in the event of unionization, which the speech in its entirety did not mitigateMember Fanning would therefore adopt both of the Trial Examiner's findings of violationsof Section 18(a) (1).2 In paragraph 1(a), and In its counterpart In the notice, delete "Requiring" and sub-stitute therefor "Demanding of."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding was held beforeTrialExaminer W. Gerard Ryan at a hearingin Huntingdon,Tennessee,on December 19, 20, and 21,1962, and January 8 and 9,1963.1'The charge in Case No. 26-CA-1256 was filed on April 4, 1962; the charge in CaseNo. 26-CA-1304 was filed on June 18, 1962; and the charge in Case No. 26-CA-1371 wasfiled on September 10, 1962. In Cases Nos. 26-CA-1256 and 26-CA-1371 a consolidatedcomplaint was issued on November 2, 1962. In Case No. 26-CA-1304 a complaint Issuedon November 7, 1962, and on the same date Case No. 26-CA-1304 was consolidated withCakes Nos. 26-CA-1256 and 26-CA-1371717-672-64-vol. 143-26 388DECISIONS OF NATIONALLABOR RELATIONS BOARDThe issues presented were whether the Respondent violated Section 8(a)(1) ofthe Act (1) by requiring employees to give it copies of their affidavits given to theBoard agent; (2) by conveying the impression of surveillance; (3) by unlawfulinterrogation; and (4) by threats of reprisal.The parties waived oral argumentand have filed briefs.2Motions to dismiss the complaints upon which decision was reserved are disposedof as appears hereinafter in this report.Upon the entire record in the case and from my observation of the witnesses,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is now and has been at all times material herein a New Yorkcorporation operating plants located at Trezevant, Bruceton, and Gleason, Tennessee,where it is engaged in the manufacture of men's trousers, men's coats, and men'swearing apparel, respectively .3During the 12 months preceding the complaints, the Respondent manufactured,sold, and shipped from each of the plants above referred to, directly to points outsidethe State of Tennessee, finished products valued in excess of $50,000.The complaints alleged, the answers admitted, and I find that the Respondent isnow and has been at all times material herein an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO, herein called the Union,isnow and has been at all times material herein a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Bruceton plant (Case No. 26-CA-1371)With respect to the Bruceton plant, the consolidated complaint alleged and theanswer denied that the Respondent committed unfair labor practices at the Bruce-ton plant in violation of Section 8(a) (1) in that (1) it required employees to giveit copies of their affidavits made to a Board agent; (2) on or about April 16, 1962,SupervisorW. G. Ozier and Floorlady Kathryn Allen conveyed the impression ofsurveillance to employees; (3) interrogated employees on or about September 19,April 15, and April 26, 1962, by Assistant Foreman Richard Louis Hurt, AssistantSupervisor Mike Corrado, and Floorlady Sue H. Lowe, respectively; (4) on August24, 1962, Assistant Foreman Hurt and on August 31, 1962, Floorlady Gertie Keethreatened employees with reprisals; and (5) Sam Siegel, vice president in chargeof production, told employees a substantial number would lose their jobs if theUnion was selected as bargaining representative.1.Section heads or floorladies are supervisors within the meaning of the ActItwas stipulated at the hearing that John Hogin, Kathryn Allen, Mike Corrado,and Richard Louis Hurt are supervisors within the meaning of the Act. The remain-ing question is whether or not section heads or floorladies are supervisors.TheGeneral Counsel introduced evidence that section heads or floorladies control qualityand production of rank-and-file employees; they see that the work is moving andtake up production twice a day; each section head has 30 or more employees underhim or her; they lay off employees temporarily, train employees, and recommendlayoffs; they transfer employees from one job to another, report unsatisfactory workto the manager, and attend supervisory meetings.From the foregoing it is clear that section heads meet several of the criteria forsupervisory status enumerated in Section 2(11) of the Act.Furthermore, VicePresident Sam Siegel admitted in a pretrail affidavit that the floorladies and foremenare considered supervisory employees "with the name of NLRB Act."Attached tohis affidavit was a page marked "Exhibit B" in which he set forth a list of allsupervisory personnel in the Bruceton plant which included the section heads.That2On January 24, 1963, the time for briefs was extended to February 25, 1963, by theChief Trial Examiner.3 The Respondentalsooperates other plants in the United States which are not involvedin this proceeding. HENRYI.SIEGELCO., INC.389affidavitwas givenby Siegel to the Board agent and Siegel signed itin the presenceof his attorney, William Abramson.Accordingly, I find that the section heads orfloorladies are supervisorsof the Respondent within the meaning of the Act.2.Obtaining affidavits from employeesPursuantto arrangementsmade with theinvestigatingBoard agent, Respondent'sattorney,William Abramson, went to the Bruceton plant on or about July 10, 1962,in order to questionwitnesseswith relation to the charge in Case No. 26-CA-1304.Abramson instructed Sam Siegel to pick out groups of employees from each groupwho had attended certain luncheons given by Siegel.Abramson then talked to eachgroup separately, on company time, advising them of the basis of the charge andinquiringas to their recollection of what Siegel said at the luncheons.These inter-views took place in Sam Siegel's office and during such interviews management offi-cialswould come in and out of the office. It was not until after the interviewsthat Abramson told the employees that an agent of the Labor Board would be aroundand possibly some of them might be questioned.When the Board agent arrivedthe next day Abramson submitted to her a list of the persons with whom he hadtalked and then he instructed supervisory personnel to obtain copies of affidavitsgiven by employees to the Board agent.Employees were notified by their super-visors that they were to be interviewed.The Board agent took affidavits from theemployees on July 11 and 17, 1962.Supervisor Christine Smothers told employee Maud Douglas there was a womandownstairs who wanted to talk to her and Smothers told Douglas to get a copy ofher statement.When Douglas returned to work, Mike Corrado asked to see a copyof her statement.When Douglas did not answer him he told her to "think it over."Corrado also asked Margaret Prince if he could see a copy of her statement andshe gave it to him without saying anything and had no objection to Corrado's read-ing it.Mary Ann Cole was told to get a copy of her statement when notified ofthe interview and was also asked to show her statement to Corrado who said,"Do you mind if I see a copy of your statement?" She testified that she told himshe did not care and gave it to him willingly.Vernon Smothers 4 askedBartonCarey if he had obtained a copy of his state-mentbut Carey replied that he had not.Althoughas a matterof fact Carey hada copy, he did not give it to Smothers because the Board agent had told him hedid not have to show it to anyone.Kathryn Allen notified Lessie Carden that she was to be interviewed by the Boardagentand told Carden to be sure to get a copy of her statement.Carden requestedthe Boardagent tomail a copyof her statementto her home because she did notwant to givea copy to Kathryn Allen.As Carden returned to work at her machineafter the interview, Kathryn Allen heard her tell Mig Allen, a presser, that she didnot geta copy.Kathryn Allen then questioned her and Carden replied she did notget a copy, to which Kathryn Allen replied, "Well, I told you to; why didn't you?"Cardenanswered,"The womansaid she was notgiving them out."A few min-utes laterKathryn Allen returned to Carden and told her the Boardagent wasgiving out copiesand for Carden to go backand gether copy but not to tell the Boardagent that Allen had told her to do so.Carden then told Kathryn Allen she didnot wantto go back for a copy and to forget it.Kathryn Allen also notified Vernelle Tucker that she was to be interviewed andto be sure to get a copy.When Tucker returned to her machine after the interview,Kathryn Allen asked if she had received a copy of her statement.Tucker said shehad a copy, whereupon Allen told her that Carden had not obtained one.AfterAllen left, Supervisor Gladys LowequestionedTucker as to what the Board agenthad asked.As she did not want to be asked for herstatement,Tucker tore upher copy inthe restroomafter the conversation with Lowe.* I find that Vernon Smothers was a supervisor notwithstanding that Sam Siegel deniedthat Smothers was a supervisor. Siegel admitted that Smothers directed other employeeswhen so instructed by higher supervisory personnel and that Smothers' wages were higherthan those of other employees in the stockroom.Barton Carey testified that Smothers wasthe only employee in the stockroom who had a desk and that Smothers instructed stock-room employees on the making up of orders and that Smothers regularly went in and outof the main office.Arthur Doyle, who also was a stockroom employee, testified thatSmothers assigned overtime work, the makeup of orders, and the transfer of employeeswithin the stockroom.Vernon Smothers did not testify I credit the testimony of Careyand Doyle and upon their testimony and the admissions of Sam Siegel find that VernonSmothers was a supervisor within the meaning of the Act 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDKathryn Allen told Arzelle Douglas that he was wanted in the office.WhileDouglas was waiting to be interviewed, Allen called him out of the hallway and toldhim toget acopy of his statement.After the interview Allen asked him, "Did youget it?"When Douglas replied that he had a copy of his statement Allen said, "Well,let me have it."InHilton Credit Corporation,137 NLRB 56, footnote 1, the Board stated:It isquite obvious that the Board's ability to secure such vindication dependsin largemeasure upon the ability of its agents to conduct effective investiga-tions of matters alleged to be unfair labor practices, and to obtain relevantinformation and supporting statements from employees.Such statements are,and must be, treated as confidential matters until, and unless, the employees in-volved testify in subsequent proceedings, at which time, and upon proper de-mand,the pretrial statements ofwitnessesbecome available to respondent.Employer demands of employees that theirstatementsbe disclosed to it be-fore trial, and without the safeguards afforded by trial procedure, necessarilyexerts aninhibitory effect on employees' willingness to make such statementsand to otherwise cooperate with Board agents.It is therefore clear from theHiltoncase above that if Respondentdemandedthatits employees deliver to it copies of their statements, it has engaged in conduct viola-tive of Section 8(a)(1) of the Act.Here, no overt threat was made to any em-ployeein connectionwith the obtaining of a copy of the affidavit nor was any "de-mand"made on any employeein haec verba.It appears in theHiltoncase thatthe Board intended to proscribe conduct by Respondent which would inhibit theconductof aneffective investigation of matters alleged to be unfair labor practices.I find the conduct in this case which in inhibitive of the conduct of an effective in-vestigation consisted in the employer's attorney advising employees who have beenassembled in the office of the impending visit of a Board agent and thereafter areadvised, instructed, or reminded by their supervisors, before they have given theirstatements,to procure copies and after they have given their statements to delivercopies to supervisors.This record shows moreover that the Respondent interferedwith the employees' rights to the point where one employee requested the Boardagent to mail the copy to her home, another employee tore up her copy so thatshe would not have to surrender it to Respondent and another employee was told "tothink it over" when she did not answer the request of her supervisor to give him acopy of the statement.On the basis of the credited testimony of Maud Douglas, Barton Carey, LessieCarden, Vernelle Tucker, and Arzelle Douglas, I find that by obtaining the copiesof pretrial affidavits from employees in the circumstances and situations set forthabove, the Respondent interfered with,restrained,and coerced its employees, therebyviolatingSection 8(a)( I) of the Act.3.Alleged impression of surveillanceThe consolidated complaint alleged that on or about April 16, 1962, the Respond-ent by statements to and interrogation of its employees by W. G. Ozier and KathrynAllen conveyed to said employees at the Bruceton plant the impression of surveil-lance by the Respondent of their union activities.Employee Arzelle Douglas testified on direct examination that the evening be-fore his conversation in April 1962 with Supervisor W. G. Ozier, union representa-tives had visited his home; that while Douglas was talking to a man (Glenn Phillips,a union representative) in front of his house, Ozier drove by and tooted his horn.Douglas testified that he and Ozier saw each other and there was a strange auto-mobile in the driveway.Douglas testified that the next morning he had had aconversation with Ozier and that Douglas told Ozier that the man with him onthe previous evening was the union representative.Douglas testified that Ozier said,"Was that a union man?" and Douglas said, "Yes, sir."Douglas then said, "WellI guess they thought I was following them."Douglas testified further that Oziersaid that he had seen him (the union representative)at a garage in the last fewdays and he wondered who he was; that he did not know who it was when he wasover there.On cross-examination Douglas testified that he opened the conversation withOzier the next morning by saying, "Did you see my company?"Ozier said, "Yes"and then said, "Who was it in the car?"Douglas testified he said to Ozier, "Thatwas Mr. Glenn Phillips, a union representative."Ozier said, "A union man?" andDouglas said yes and then Ozier said, "I saw that fellow, I believe over at theservice station or garage and I was wondering who it was. I didn'tknow who it HENRY I. SIEGEL CO., INC.391was."Douglas further testified on cross-examination that he volunteered the in-formation to Ozier that Phillips was a union man.Warren G. Ozier testified that he is a supervisor at the Bruceton plant and isalso a part-time salesman for Pontiac automobiles; that he had seen the 1961Pontiac which was in Douglas' yard in the Pontiac garage and since it bore registra-tion plates showing it was an automobile from an outside county asked the foremanof the garage whose car it was and the foreman told him it belonged to GlennPhillips, a union organizer.Ozier testified that as he drove by Douglas' house herecognized the automobile as the one he had seen in the Pontiac garage.Ozier testified that the next morning Douglas started the conversation by askingOzier what he was doing over in his stamping grounds the evening before; thatOzier replied that he was trying to sell automobiles and was on his way to showprospective customers an automobile.Douglas then said, "I had company but Ididn't pay no attention to them; I didn't try to talk to him very long and they wenton."Ozier testified further that Douglas did not tell him who it was, but did sayhe had a union organizer, company, there. I interpret this testimony to be thatDouglas did not identify the union organizer by name but did say the man was aunion organizer.Ozier testified that he later that day told Kathryn Allen about his conversationwith Douglas.On direct examination Douglas testified as shown above that Ozier asked, "Wasthat a union man?" to which Douglas replied, "Yes, sir."On cross-examinationhe testified that he volunteered the information to Ozier that it was a union repre-sentative; that he asked Ozier, "Did you see my company?" and that Ozier repliedyes and Ozier asked, "Who was it in the car?" It was then that Douglas replied,"That was Mr. Glenn Phillips, a union representative."Ozier then said, "A unionrepresentative?" and Douglas said, "Yes."On the basis of Douglas' testimony on cross-examination I find that Douglasopened up the conversation with Ozier on April 16, 1962, and volunteered the in-formation to Ozier that he had a union representative visit him on the previousevening.There is no proof of the allegation that Ozier by statements to and inter-rogation of Douglas on April 16 conveyed to him the impression of surveillanceby the Respondent of employees' union activities.The consolidated complaint tothat extent should be dismissedAfter the conversation with Douglas, Ozier testified that he told Supervisor KathrynAllen about his conversation with Douglas.Later that same day Douglas testified that Allen asked him, "Did you have com-pany last night with the union men?" and that he replied, "Yes "Douglas testifiedthat was the entire conversation between him and Allen.Kathryn Allen testified that in April she was at the water fountain when Douglascame by to get a drink and she asked him if he had company the night before andhe said yes, that he had a union organizer.Allen testified further that she had re-ceived her information from Ozier.She further testified that she and Douglas wereclose social friends and that she had gotten his job at the plant for him.Whether Allen asked Douglas if he had company last night with the union menor whether she asked him if he had company the night before and he replied thathe had aunion organizer,it ismy opinion that in view of the prior conversationwith Ozier, Allen's question, whichever it was, did not constitute interrogation, asalleged in the complaint, which conveyed the impression of surveillance. I haveconsidered the argument in the brief of the Charging Party to the effect that by thequestion Douglas could well have asked himself how did Allen know about it andthen conclude that the Respondent must have a system of surveillance. I attachno weight to such argument because Douglas made no secret of the visit of theorganizerssincehe volunteered the information to Ozier and after Allen had askedhim Douglas could just as easily have concluded that Ozier had told Allen about it.Accordingly, I find that the General Counsel has failed to prove by the requiredpreponderance of evidence the allegation contained in the consolidated complaintthat on April 16, 1962, by statements and interrogation by Allen, the Respondentconveyed the impression of surveillance.The consolidated complaint to that extentshould be dismissed.4. InterrogationThe consolidated complaint alleged and the answer denied unlawful interrogationat the Bruceton plant by Supervisor Richard Louis Hurt on or about September 19,1962; by Mike Corrado on or about April 15, 1962; and by Sue H. Lowe on orabout April 26, 1962. I find upon the credited testimony of Floy Rushing thatHurt, on or about September 19, 1962, inquired of her as to who the "ringleader"was after she had given him the names of the employees who had joined the Union, 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDand also asked her why the employees had decided all of a sudden for the Union.Preceding this questioning Floy Rushing, accompanied by several other employees,had advised Hurt on September 13 and again on or about September 19 that theywere for the Union. Later in the day on September 19, Hurt went to Rushing andasked her for a list of the employees who had earlier that day and. on September 13advised him in the groups that they were for the Union.Hurt explained his reasonfor asking for the list of names from Rushing by testifying that Rushing had toldhim when the groups had advised him they were for the Union that they weretelling him because they wanted Sam (Siegel) to know, and that he was obligingthem in that respect.Rushing denied that she had said to Hurt that she wantedSam Siegel to know.Although it may be questionable whether Hurt's asking for thelistunder these circumstances was a violation of the Act, he had no right to askfor the identity of the ringleader nor to inquire into the reason for their unionsympathies. I do not credit Hurt's denial that he had asked who the ringleader wasor had asked the reason why they had decided for the Union. I find Hurt's inter-rogation as to the identity of the ringleader and why they had decided for the Unionto be violative of Section 8 (a) (1) of the Act.I find upon the credited testimony of Ennie Edwards that in April 1962 MikeCorrado went to her at her machine and asked her if anyunionorganizers hadbeen around to see them; and on cross-examination it was brought out that Corradohad asked if she had had a union organizer at her house. I do not credit Corrado'sdenial.I find such interrogation violative of Section 8(a)(1) of the Act.Employee Lora Ridings testified that near the last of April 1962 Floorlady SueLowe came to the worktable where Ridings and two other employees were workingand said, "There was two ladies in the collar section that was for the Union." Thatisall that Lowe had said. I fail to see any unlawful interrogation in that loneremark by Lowe and, accordingly, I shall recommend that the allegation in the com-plaint to the extent that Lowe interrogated employees in violation of Section 8(a) (1)be dismissed.5.ThreatsThe consolidated complaint alleged and the answer denied that Supervisor RichardLouis Hurt on or about August 24, 1962, and Supervisor Gertie Lee Kee on orabout August 31, 1962, threatened employees at the Bruceton plant with reprisalconcerning their terms or conditions of employment if they became or remainedmembers of the Union or otherwise engaged in union activities.Employee Dorothy Brendon testified that she is a machine operator at the Brucetonplant, and her immediate supervisor is Richard Louis Hurt.On August 24, 1962,about 3:50 o'clock in the afternoon, she went to Hurt and asked him what hethought about a union.He replied, "Take the Huntingdon job, for instance, they areonly getting 4 days and a half a week." She then told him she had signed a unioncard the evening beforeHurt replied, "If you don't tell no one but me, I won'thave to tell Sam [Siegel] because if Sam finds out he will want to know why Ididn't tell him."She then asked him if Sam would fire anybody if he found outthey had signed a card, and Hurt replied, "No, Sam wouldn't fire you, but he mightnot give you as good a showing as you once have had." She replied, "That's toobad; I signed a card," and the conversation ended.Hurt denied that Brendon evertalked to him concerning the above. I credit Brendon's testimony.AlthoughBrendon initiated the conversation with Hurt and his statements to her were inresponse to her questions, such facts do not privilege nor mitigate the unlawfulnessof Hurt's statements which clearly threatened her job security. I find Hurt's state-ments to her to be violative of Section 8(a)(1) of the Act.I credit the testimony of employee Milton Turner who testified that on August31, 1962, he was told by Supervisor Gertie Kee that if Respondent found out thathe had signed a union card he would be fired or laid offKee was not called asa witness because of illness. I find that such a threat is violative of Section 8(a) (1)of the Act.The consolidated complaint further alleged that Respondent by Sam Siegel, itssupervisor and agent, on or about October 1, 1962, told its employees at the Bruce-ton, Tennessee, plant that if the Union were selected as bargaining representativeof the employees, a substantial number of employees would lose their jobs.Thetranscript of a tape recording of a speech given during a meal at Sam Siegel's housein Bruceton has been received in evidence as General Counsel's Exhibit No. 2.Thewhole transcript covers 35 pages of lettersize paper. In addition to the Brucetonemployees, representatives of the Government in connection with a bond drive werealso present.The Respondent contends that there was nothing in this speech of acoercive or threatening character, and it was, therefore, protected by the first amend- HENRYI.SIEGELCO., INC.393ment and Section 8(c) of the Act.General Counsel contends the following partof Siegel's speech unlawfully threatened its employees with loss of employment ifthe plant became unionized in violation of Section 8 (a) (1) :It is my honest belief that a union cannot and will not work in Bruceton,profitable for you . . . .We'll work all the people we can work, but it is mybelief that we cannot work 1,400 people. It is my belief that I cannot evenwork a 1,000 people. I don't believe we can work 500 people.What's goingto happen to the other people . . . .Now what's going to happen when wehave to cut the shop back.The General Counsel contends and I agree that such statement of Siegel conveyedto his employees the threat of plant cutback or other fear of loss of jobs and thatthe inevitability of economic loss as distinguished from a prediction is illustratedby Siegel's statement, "What's going to happen when we have to cut the shop back?"In that Siegel thereby indicated that it was a foregone conclusion that layoffs wouldresult if the Union came in. Siegel also stated to them, "You work here becauseyou can't get a better job than this is.That's why you're here." I find that such.a threat of economic loss as a result of unionization constitutes interference,restraint,and coercion of employees in the exercise of their rights under Section 7 of the Act.Accordingly, I find that the Respondent violated Section 8(a) (1) of the Acton or about October 1, 1962, by the statements of Sam Siegel to its employees asalleged in the complaint.B. The Trezevant plant(CaseNo. 26-CA-1256)In this case, the Union filed a charge on April 4, 1962, that the Respondent hadinterfered with, restrained, and coerced its employees in violation of Section 8 (a) (1)of the Act.The Trezevant plant was the only plant named in the charge.The-charge did not set forth any specific facts for the basis of the charge.As alleged in the consolidated complaint the Respondent executed and enteredinto a settlement agreement on May 11, 1962, which was approved by the RegionalDirector on May 16, 1962. The settlement agreement provided,inter alia,thatthe Respondent would comply with all the terms and provisions of the "Notice toAll Empoyees" attached to and made a part of the settlement agreement, whichnotice provided,inter alia,as follows:WE WILL NOT interrogate our employees as to their union activities or tellour employees that we know which ones are going around with the union-organizers.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor or-ganizations, to join or assist Amalgamated ClothingWorkers of America,AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in bargaining or othermutual aid or protection, and to refrain from any or all of such activities.Allour employees are free to become or remain, or refrain from becoming orremaining members of the above-named Union or any other labor organization.The Respondent complied with the terms of the settlement agreement and theGeneral Counsel stated at the hearing that he does not contend that the agreementwas violated by any unfair labor practices at the Trezevant plant subsequent to the-agreement.5On October 31, 1962, the Regional Director set aside the settlement agreement atthe Trezevant plant by reason of the charge filed in Case No. 26-CA-1371, alleg-ing unfair labor practices at the Bruceton plant and by reason of the acts at theBruceton plant set forth in paragraphs 12, 14, 17, and 18 of the consolidatedcomplaint.5 Although the General Counsel so stated at the hearing, he argues in his brief "thatbecause no subsequent violations came to light at Trezevant, the Trial Examiner is not-precluded from going behind the settlement agreement in light of the closely knit set offacts in this case"From this it appears to me that he would have the Trial Examiner-infer or speculate that because no subsequent violations came to light at the Trezevantplant there were violations which were successfully hidden from detection. I decline to-draw such an inference. Since there is no contention that subsequent violations occurred,I conclude that the General Counsel after his investigation was satisfied there were no,subsequent violations; otherwise he would have alleged them in the consolidated complaint. .394DECISIONSOF NATIONAL LABORRELATIONS BOARDOn November 2, 1962, theconsolidated complaint issued inCases Nos. 26-CA-1256 (Trezevantplant) and 26-CA-1371 (Bruceton plant).Thus thequestion is presentedwhetherthe unfairlaborpracticesat theBrucetonplant in violation of Section 8 (a)( I) are a basis to set aside the settlement agree-ment arrivedat for the Trezevantplant in the absence of any unfair labor practices,at theTrezevantplant subsequent to the agreement.The GeneralCounsel contendsthatsubsequent independent violations of Sec-tion 8(a) (1) occurring at the Brucetonplant are sufficientto set aside the agreementat the Trezevantplant andtherefore the unfair labor practicesalleged to haveoccurred at the Trezevant plant prior to thesettlement agreementshould be litigated .6Although onlythree of the Respondent'splants are involved in this consolidatedproceeding,the GeneralCounsel inhis briefsubmitsthat an appropriate8(a)(1).order be issuedapplying toall seven of Respondent's plants inKentucky and Ten-nessee.As hereinafterappears in this report the RecommendedOrderapplies onlyto theBruceton plant.The Respondentcontends that since the violations,if any, occurredat theBrucetonplant such violations have no effect on the settlementagreement covering only theTrezevant plant.TheRespondent at the hearingmoved fordismissal of paragraphs16, 19, 21, and 22 of theconsolidated complaint.Decisionwas reserved on themotion.On the basis of the entirerecord,I now grant the motion to dismissparagraphs 16, 19, 21, and 22 of the consolidatedcomplaintfor the reasons whichfollow:The Brucetonplant is approximately 23 miles distant fromthe Trezevant plant.The recordshows there is no interchange of goods between the Bruceton andTrezevant plants.Although Sam Siegel, vice presidentin charge of production, isin charge of all the plants,each plant has its own separate supervisorystaff.Eachmanager hires and fires and lays off employees.Each plantmanages itsown produc-tion;wage rates are different because the prices are different for different operations;and each plant has its own managerial staff meetings.However,union meetingsare attendedby employees from different plants.Forthe most part there is nointerchange of employees among the plants although there have been instances oftwo employees transferringfrom Trezevantto Bruceton,e.g,whenthe shippingdepartment was movedfrom Trezevantto Bruceton two employees continued tolive in Trezevant and travel to Bruceton. I do not belive thatthe recordestablishessufficient interrelationship between the Brucetonand Trezevantplants to establishthe integrated enterprisefor which the GeneralCounsel contends.Accordingly nobasis exists for litigating alleged presettlementunfair laborpracticesatTrezevantbecause of unfairlaborpractices violating Section 8(a)(1) havingoccurred at theBruceton plant and Respondent'smotion to dismiss paragraphs16, 19, 21,and 22 ofthe consolidated complaint is granted.The settlement agreement should bereinstated.C The Gleasonplant(Case No. 26-CA-1304)Case No. 26-CA-1304refers onlyto the Gleasonplant.It stems from a chargefiled by theUnion on June18, 1962, whichlisted 12 locationsfor theRespondent.and charged with respectto the Gleasonplant that sinceMarch 12, 1962, the Re-spondent has interrogated employees as to unionadherence and activity,has en-gaged in surveillance of unionactivity,and has threatened employees with loss ofemployment and other deprivation for adherence to theUnion.The charge wasdismissedby theRegional Director.The Union appealed suchdismissalto the Gen-eral Counsel who sustainedthe Union's appeal onNovember 2, 1962.The com-plaint issued on November7, 1962.The complaintalleged as an unfair laborpractice only thatthe Respondent con-veyed to employees the impression of surveillance of their union activities and theactivities of the union organizers.According to the complaint,this impression of surveillance was conveyed to em-ployeesby statements to, and interrogation of, employeesat theGleason plant madeby PlantManager LeslieMcElhineyon orabout May 3, 1962, and by FloorladyBeauton Wilson on or aboutJune 15, 1962Thusthe sole question presented is whether or not the alleged statements andinterrogation conveyed the impression of surveillance in violation of Section 8 (a)( I)of the Act.OThe General Counsel also claims that independent violations occurred at the Gleasonplant but I have hereinafter found that the Respondent did not violate the Act at the-Gleason plant HENRY I. SIEGEL CO., INC.395Employee Louise Cardwell testified that in June 1962 Floorlady Wilson askedher if she was working for the Union and had she signed a card. Cardwell testifiedthat in reply to those questions she told Wilson "it is none of your business" andwalked on.FloorladyWilson denied that she had ever asked Cardwell whether she wasworking for the Union or had signed a union card, and that she had never ques-tioned any employees in the Gleason plant concerning their union activities orsentiments.I find it unnecessary to resolve the question of credibility between Cardwell andWilson for, assuming that Wilson did ask Cardwell if she was working for theUnion and had signed a union card, I fail to see how such questions could or didcreate the impression of surveillance by the Respondent.Accordingly, the com-plaint with respect to the allegation that Wilson on June 15 conveyed to employeesthe impression of surveillance should be dismissed.?Russelene Galey testified she is a final inspector at the Gleason plant; that onMay 2, 1962, McElhiney came to her in the morning and he asked if she had hadcompany the night before; she asked him what he meant and he said a union rep-resentative.She answered yes, that she came to see Galey and McElhiney thenwanted her to describe the woman but Galey said she could not describe her exceptthat she was a middle-aged lady and it was the first time she had met her; thatMcElhiney said it was his understanding that she had visited four other girls thenight before.Galey testified she did not ask him how he knew. She continuedthatMcElhiney told her the Union would not help them by lowering or raisingproduction; that was all he said and walked away.On cross-examination Galey said she made a note of the date May 2 and alsonotes of what McElhiney said to her because the union organizer told her when asupervisor asked such questions to make a note of it.Galey was not asked toproduce the notes to which she referred.Galey testified that no one else was presentat the conversation between her and McElhiney.Leslie McElhiney, called by the Respondent, testified that he became plant managerat Gleason on March 15, 1962; denied ever asking Russelene Galey if she had com-pany the night before and that she had asked, "What do you mean in particular?"and that he said, "A union representative."He testified further that Russelene Galey once told him (date unknown) thatshe had had a visitor.The occasion for her telling him that was after be hadfinished talking to Galey about the quality of her work she mentioned that shewas visited by an organizer the night before; that he does not remember what hesaid in reply and might have said "You was?" or "Oh yes?" and then he passed onto the next inspector.McElhiney testified that Floorlady Beauton Wilson waspresent at the time.Beauton Wilson testified that she was present and heard Russelene Galey tellMcElhiney she had had a visitor.Wilson testified she did not hear McElhiney sayanything.Wilson further testified that Galey earlier that day had already told thesame thing to her.As shown above, Galey testified that no one was present during her conversationwith McElhiney.McElhiney testified that Floorlady Wilson was present.Wilsoncorroborated McElhiney that she was present.I creditWilson's testimony that Galey had told her earlier in the day that shehad had a visitor the night before and that she heard Galey mention it to McElhineythat she had had a visitor (union organizer). I also credit McElhiney's denial that7 The General Counsel also introduced testimony from Cardwell that in March 1962Plant Manager Baker Cosby came to the workplace about 7.05 in the morning and said,"Well, they are trying to get the Union back in the factory, ain't they""And thatCardwell replied that she did not know. Cardwell testified that Cosby then said, "I wishyou would sort of look around and if the union woman comes to your home to find out allyou can " He continued, "If anybody in here has signed a union card and if I can findout who it is, we are going to fire them." The General Counsel does not contend that theRespondent committed any unfair labor practice by Cosby's statements. The record Showsthat Cosby has not worked at the plant since February 26, 1962, and has been incapaci-tated by illness since then.Cosby did not testify because of his illness.The GeneralCounsel stated that he was introducing testimony of Cosby's statements only as back-ground evidence. I do not consider that background evidence, if it be such, to be helpfulin explaining or throwing any light on the question as to whether or not Wilson's alleged'statements and questioning created the impression of surveillance as alleged in thecomplaint. .396DECISIONS OF NATIONALLABOR RELATIONS BOARDhe had ever asked Galey if she had company the night before, or that she hadasked him whom he meant in particular and that he had replied, "A union,representative."Accordingly the complaint with respect to the allegation that McElhiney on or,aboutMay 3, 1962, conveyed to employees the impression of surveillance shouldbe dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of the Respondent described in section I, above, in connection withthe unfair labor practices described in section III, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and the,free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8(a)(1) of the Act at itsBruceton, Tennessee, plant in certain particulars, it will be recommended that it-cease and desist therefrom and that it take certain affirmative action designed to-effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.2.By interfering with, restraining, and coercing employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices at the Bruceton, Tennessee, plant within the meaning of'Section 8(a)( 1 ) of the Act.3.The Respondent did not violate Section 8(a)(1) of the Act at its Gleason,Tennessee, plant and the complaint in Case No. 26-CA-1304 should be dismissed.4.The Respondent did not violate Section 8(a) (1) of the Act by unfair laborpractices committed at the Trezevant, Tennessee, plant subsequent to the settlementagreement and the said agreement should be reinstated.5.The unfair labor practices committed in violation of Section 8(a)(1) as foundabove to have been committed at the Bruceton, Tennessee, plant did not operateto effect the settlement agreement executed with respect to the Trezevant plant.6.The consolidated complaint to the extent that it alleged that Floorlady SueLowe interrogated employees in violation of Section 8(a)(1) should be dismissed.7.The consolidated complaint to the extent that it alleged that Supervisors Ozierand Allen by statements to and interrogation of employees on or about April 16,1962, created the impression of surveillance should be dismissed.8.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I recommend that Henry I. Siegel Co., Inc., its officers,-agents, successors,and assigns,be ordered to:1.Cease and desist from:(a)Requiring its employees in a manner constituting interference, restraint, andcoercion to give to it copies of their affidavits given to an agent of the Board.(b) Interrogating employees concerning their union membership, activities, ordesires in a manner constituting interference, restraint, or coercion within the mean-ing of Section 8 (a) (1) of the Act.(c)Threatening employees with reprisals because of their interest in or activityon behalf of the above-mentionedor any other labororganization.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join, or assist the above-.named labor organization, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concerted-activities for the purpose of collective bargaining or other mutual aid or protectionor to refrain from any or all such activity. HENRY I. SIEGEL CO.,INC.3972.Take the following affirmative action designed to effectuate the policies of theAct:(a) Post at its plant in Bruceton,Tennessee,° copies of the attached notice marked"Appendix." 9Copies of said notice, to be furnished by the Regional Director forthe Twenty-sixth Region shall, after being duly signed by a representative of theRespondent, be posted by it immediately upon receipt thereof and be maintainedby it for a period of 60 consecutive days thereafter in conspicuous places includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, or covered byany other material.(b)Notify the Regional Director for the Twenty-sixth Region, in writing, within20 days from the date of receipt of this Recommended Order, what steps have beentaken in compliance1e8The General Counsel in his brief requests an appropriate order covering Respondent'sseven plants in Tennessee and Kentucky.InMiamiCoca-ColaBottling Company,140NLRB 1359, the Trial Examiner had recommended that notices to all employees be postedat the Employer's main office, at its plant in Key West, Florida, and at its premises atMarathon,Florida.The Board modified the Recommended Order of the Trial Examinerstating, "As the violations of the Act in this case occurred only at Key West, Florida, weshall require that the notice be posted only in Key West, Florida"Accordingly, sincethe violations of the Act in this present proceeding occurred only at Bruceton, Tennessee,it is required that the notice be posted only at Bruceton, Tennessee.8In the event that this Recommended Order is adopted by the Board, the words "A De-cision and Order"shall be substituted for the words"The Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order is enforced by adecree of a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "A Decisionand Order.""In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read:"Notify the said Regional Director,in writing,within 10 daysfrom the date of this Order, what steps have been taken in compliance."APPENDIXNOTICE TOALL EMPLOYEESAT THE BRUCETON, TENNESSEE, PLANTPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tions Act,we hereby notify you that:WE WILL NOT threaten with reprisals nor interrogate our employees in con-nection with their interest in, knowledge about,or activityin behalf of, anylabor organization.WE WILL NOTrequire employees in a manner constituting interference,restraint,or coercion to submit copies to us of their affidavits given to a Boardagent.WE WILL NOTin any manner interfere with,restrain, or coerce our employeesin the exercise of their right to self-organization,to join or assist AmalgamatedClothingWorkers of America,AFL-CIO,or any other labor organization, tobargain collectively through representatives of their own choosing,and to en-gage in concerted activities for the purposes of collective bargaining or othermutual aid and protection,or to refrain from any or all such activities.HENRY I. SIEGEL CO.,INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of postingand must not be altered,defaced,or covered by any other material.Employees may communicatedirectly withthe Board'sRegional Office7th Floor,Falls Building,22 North FrontStreet,Memphis, Tennessee,38103,Telephone No.Jackson 7-5451,if they have any question concerning this notice or compliance withits provisions.